Daniels, J.
The proceedings in this case are similar to those in the case of the Sisters of the Order of St. Dominick {ante, 132), and what has been there said concerning their regularity, and the authority of the court is equally applicable to his appeal. The commitment was that of a child of about four years of age, who was accused of frequenting the company of prostitutes and of being found with a reputed prostitute. This brought the ease within subdivision 4 of section 291 of the Penal Code, and authorized the magistrate before whom the child was taken to commit her to the custody of this society. The commitment which was returned showed a full compliance with the provisions of the statute, and completely answered the application made for the discharge of the child. The court, however, in this as in the other case, by means of a writ' of certiorari directed to the magistrate, entered upon a review of the evidence produced for liis consideration ; and deeming that not sufficient to warrant Ms determination, ordered the discharge of the child. For the reasons already assigned, this proceeding was without the sanction of the law, and the order should be reversed, the writs dismissed and the child recommitted to the custody of the appellant.